          Case 5:20-cv-02155-LHK Document 122 Filed 10/14/20 Page 1 of 2


 1   Tina Wolfson, SBN 174806
     twolfson@ahdootwolfson.com
 2
     Theodore W. Maya, SBN 223242
 3   tmaya@ahdootwolfson.com
     Christopher E. Stiner, SBN 276033
 4
     cstiner@ahdootwolfson.com
 5   Rachel R. JOHNSON, SBN 331351
     rjohnson@ahdootwolfson.com
 6
     AHDOOT & WOLFSON, PC
 7   10728 Lindbrook Drive
     Los Angeles, California 90024
 8
     Tel: (310) 474-9111
 9   Fax: (310) 474-8585
10
     Attorneys for Plaintiffs
11
12
                            UNITED STATES DISTRICT COURT
13
14                       NORTHERN DISTRICT OF CALIFORNIA

15
     IN RE: ZOOM VIDEO                         Case No. 5:20-cv-02155-LHK
16   COMMUNICATIONS, INC. PRIVACY
     LITIGATION
17
18                                             NOTICE OF APPEARANCE OF
19                                             RACHEL R. JOHNSON
20
21                                           [N.D. Cal. Civil L.R. 5-1(c)(2)]
22
23
24
25
26
27
28
2
9                CASE NO. 5:20-cv-02155-LHK; NOTICE OF APPEARANCE
3
          Case 5:20-cv-02155-LHK Document 122 Filed 10/14/20 Page 2 of 2


 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that Rachel R. Johnson of Ahdoot & Wolfson, PC
 3   hereby enters his appearance in this action on behalf of Plaintiffs.
 4
 5
 6   Dated: October 14, 2020                              AHDOOT & WOLFSON, PC
 7
                                                          By: /s/ Rachel R. Johnson_____
 8
                                                                 Rachel R. Johnson
 9
                                                                 Attorney for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                          2
30               CASE NO. 5:20-cv-02155-LHK; NOTICE OF APPEARANCE
31
